UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33246 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 08, 2013: $0.10 par value common stock 5,015,937 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2013 and June 30, 2012 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of 33 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 40 Item 4: Controls and Procedures 40 PART II - OTHER INFORMATION Item 1: Legal Proceedings 41 Item 1A: Risk Factors 41 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3: Defaults Upon Senior Securities 41 Item 4: Mine Safety Disclosures 41 Item 5: Other Information 41 Item 6: Exhibits 42 SIGNATURES 43 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, June 30, (Dollars in thousands, except per share amount) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Trading securities - 52 Securities held to maturity (fair value of $80,757 and $51,540, respectively) Loans receivable, net of allowance for loan losses of $4,543 and $3,065, respectively Other real estate owned — Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance 97 Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,010,937 and 5,085,292 shares outstanding, respectively Paid-in capital Retained earnings Unallocated common stock held by ESOP (96,956 and 109,602 shares, respectively) ) ) Treasury stock, at cost, 609,688 and 535,333 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, (In thousands, except share amounts) Interest Income: Loans receivable, including fees $ Securities held to maturity Other 20 23 69 67 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges 76 80 Income from bank owned life insurance 54 50 Gain (loss) on trading securities - 9 1 (2 ) Other 29 21 80 83 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 47 43 FDIC assessment 73 74 Professional services Other Total Non-Interest Expenses Income (Loss) before Income Taxes ) Income Tax Expense (Benefit) 44 ) Net Income (Loss) 89 ) Weighted average number of common stock shares outstanding - basic and diluted Earnings (Loss) per common share - basic and diluted $ $ $ ) $ See notes to unaudited consolidated financial statements. 3 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Consolidated Statements of Comprehensive Income (Loss) – (Continued) Three Months Ended Nine Months Ended March 31, March 31, (In thousands, except per share amounts) Other comprehensive income, net of tax Defined benefit pension plans: Amortization of prior service cost included in net periodic $ 2 $ 2 $ 5 $ 5 pension cost, net of tax of $2 and $-; and $3 and $3, for the three and nine months, respectively. Less: amortization of unrecognized gain, net of tax of $3 and $2; and $7 and $4 for the three and nine months, respectively. 2 2 7 6 Other comprehensive income 4 4 12 11 Comprehensive income (loss) $ 93 $ $ ) $ See notes to unaudited consolidated financial statements. 4 MSB Financial Corp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, (In thousands) Cash Flows from Operating Activities: Net (Loss) Income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Net accretion of securities discounts and deferred loan fees and costs ) ) Depreciation and amortization of premises and equipment Stock based compensation and allocation of ESOP stock Provision for loan losses Loss (gain) loss on sale of other real estate owned 11 (9 ) Income from bank owned life insurance ) ) Unrealized (gain) loss on trading securities (1
